Exhibit 10.33
 
BUSINESS CONSULTING SERVICES AGREEMENT


This Business Consulting Services Agreement (the “Agreement”) is entered into
effective as of March 1, 2013 (the “Effective Date”) by and between Aspen Group,
Inc., a Delaware corporation (the “Company”); Brad Powers and GT Marketing
Group, LLC (collectively the “Consultant”).  (Each of the Company and the
Consultant are hereinafter a “Party” and collectively the “Parties”).


WHEREAS, the Consultant has been employed by the Company as Chief Marketing
Officer under that certain Employment Agreement dated May 19, 2011, as amended
(the “Employment Agreement”); and
 
WHEREAS, the Consultant and the Company mutually agree and are desirous to
terminate the Consultant’s employment with the Company and the Employment
Agreement in order to provide the Consultant with the ability to pursue other
business ventures; and


WHEREAS, the Company desires to continue to retain the services of the
Consultant and the Consultant is desirous and willing to accept such service
arrangement and render such services, all upon and subject to the terms and
conditions contained in this Agreement,


NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Consultant agree as follows:


1.           Engagement.  The Company hereby engages and retains the Consultant
and the Consultant hereby agrees to render services upon the terms and
conditions hereinafter set forth.  As of the Effective Date, Brad Powers resigns
as Chief Marketing Officer and as an employee of the Company.


2.           Term.  This Agreement shall be for an initial two-year term
commencing on the Effective Date (the “Initial Term”) unless sooner terminated
in accordance with the provisions of Section 6. This Agreement shall
automatically be extended for additional and successive terms of one (1) year
each (each a “Renewal Term”), unless either Party gives written notice of
non-renewal to the other Party no later than sixty (60) days prior to the
expiration of the Initial Term (the “Non-Renewal Notice”), or the then current
Renewal Term, as the case may be.  For the purposes of this Agreement, the
Initial Term and any Renewal Term are hereinafter collectively referred to as
the “Term”.


3.           Services.  During the Term, the Consultant shall act as a special
advisor providing general marketing, business and financial advice to the
Company and shall report directly to the Company’s (i) Chief Executive Officer
and (ii) the Company’s Board of Directors (the “Board”).  The Consultant shall
perform such reasonable duties in connection with its general marketing,
business and financial advice as  the Chief Executive Officer and the Board may
request (the “Services”).    The Consultant shall use his best efforts to
perform the Services pursuant to this Agreement competently, carefully,
faithfully and shall devote sufficient time and energies necessary to perform
his services from locations selected by the Consultant.  The Consultant’s
Services shall be performed on a non-exclusive basis, but may not be performed
during the Term, directly or indirectly for another online university that
directly competes  with the business of the Company including its
subsidiaries.  A direct competitor shall be deemed to be an online
university. For the avoidance of doubt, a competitor shall be deemed to be an
online postsecondary education company, as described in "The Our Company"
section of The Form S-1 filed by the Company on February 11, 2013.
 
 
1

--------------------------------------------------------------------------------

 


4.           Compensation/Expenses.


(a)           Compensation.  In consideration for the Services to be rendered by
the Consultant under this Agreement, the Company during the Initial Term shall
pay the Consultant a fee of $100,000 per year payable monthly. The Consultant
shall provide monthly invoices accompanied by a monthly statement generally
detailing the services provided by the Consultant during the prior
month.  During any Renewal Term, the Company and the consultant shall mutually
agree upon the Consultant’s compensation, which shall not be less than the
compensation paid in the initial Term.


(b)           Options.  The stock options (the “Options”) held by the Consultant
as of the Effective Date shall continue to vest in accordance with their
original terms provided that the Consultant is providing the Services.  All
agreements evidencing the Options are hereby amended to modify the vesting,
exercisability and clawback provisions substituting consulting references for
employment references, except that Consultant’s estate shall continue to have
such rights of transfer on death of the Consultant as is provided if consultant
was an employee of the Company. The Company hereby represents and warrants that
all of the Options and option agreements held by Consultant are in full force
and effect; that there are no events of default or forfeiture thereunder and are
duly enforceable according to their terms.  In the event of a Change of Control,
the Consultant’s Options shall fully vest.      Change of Control  for the
purposes of this Agreement shall mean the occurrence of any of the following
events: (a) Any "person" (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the "Exchange Act") becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power of the Company’ then outstanding voting securities or 50% or more
of the fair market value of the Company; (b)Within a twelve month period, any
"person" (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 30% or
more of the total voting power of the Company’s then outstanding voting
securities; (c)Within a twelve month period, less than a majority of the
directors are Incumbent Directors. "Incumbent Directors" will mean directors who
either (A) are directors of the Company as of the date hereof, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of a
majority of the Incumbent Directors at the time of such election or nomination;
(d) Michael Matthews shall no longer be the CEO of the Company  or (e) The
Company  has sold all or substantially all of its assets to another person or
entity that is not a majority-owned subsidiary of the Corporation.  The Company
represents and warrants that it has granted Consultant three (3) Options as
follows:


1.
Option Grant #1: 3/15/12: 200,000 shares at strike price $1/share (re-priced on
12/17/12 to $0.35/share);

2.
Option Grant #2: 10/23/12: 255,773 at strike price $0.35/share;

3.
Option Grant #3: 10/23/12: 166,666 at strike price $0.35/share
Total Options: 622,439 shares @ $0.35/share

 
(c)           Expenses.  In addition to any compensation received under this
Section 4, the Company shall reimburse the Consultant for all reasonable travel,
lodging, meals, and other prior approved out-of-pocket expenses incurred or paid
by the Consultant in connection with the performance of its Services under this
Agreement; provided, however, any such expenses over $250 shall be approved by
the Company in writing in advance.  All other expenditures shall be the sole
responsibility of the Consultant.  The Consultant shall submit to the Company on
or about  the fifth day of each month an itemized statement, in a form
reasonably satisfactory to the Company, of such expenses incurred in the
previous period for which the Consultant is seeking reimbursement and the
Company shall reimburse the Consultant within thirty (30) days of submission to
the Company.  Upon execution of this Agreement, the Company shall: (i) reimburse
Consultant all expenses incurred while an employee of the Company, which
expenses are set forth and made a part of this Agreement as Exhibit “A”;
(ii)  The Company agrees that all re-occurring charges appearing on Consultant’s
credit card, as itemized and set forth in Exhibit “B” and made a part of this
Agreement, while Consultant was an employee of the Company, shall be transferred
back to the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Independent Contractor Relationship.

 
(a)           The Consultant acknowledges that it is an independent contractor
and no longer an employee of the Company.  Consultant acknowledges it  is not
the legal representative or agent of, nor does it have the power to obligate the
Company for any purpose other than specifically provided in this Agreement.  The
Consultant further acknowledges that the scope of its engagement hereunder does
not include any supervisory responsibilities with respect to the Company’s
personnel. The Consultant expressly acknowledges that the relationship intended
to be created by this Agreement is a business relationship based entirely on,
and circumscribed by, the express provisions of this Agreement and that no
partnership, joint venture, agency, fiduciary or employment relationship is
intended or created by reason of this Agreement.


(b)           The Company shall carry no worker’s compensation insurance or any
health or accident insurance to cover the Consultant or its employees.  The
Company shall not pay contributions to social security, unemployment insurance,
federal or state withholding taxes, nor provide any other contributions or
benefits, which might be expected in an employer-employee relationship.  Neither
the Consultant nor its employees shall be entitled to medical coverage, life
insurance or to participation in any current or future Company pension
plan.  Notwithstanding the foregoing however, Brad Powers shall continue to be
entitled to insurance coverage provided by the Company’s Directors and Officers
insurance policies for the period of time in which Consultant was an employee of
the Company. ] The Company further agrees the Consultant shall be entitled to
all protections afforded by the Company to its officers and directors pursuant
to the Company’s by-laws, certificate of incorporation or as otherwise provided
to all officers, directors and employees through separate agreement or otherwise
then in place when Consultant was an employee of the Company, including any
indemnity and hold harmless covenants.  All of Brad Powers’ rights to
indemnification are subject to the certificate of incorporation and bylaws of
the Company and the Indemnification Agreement which he previously entered into
with the Company.


(c)           The Company shall issue the Consultant a Form 1099 for all
payments made hereunder.  All taxes, withholding and the like on any and all
amounts paid under this Agreement shall be the Consultant’s responsibility. The
Consultant agrees that it shall indemnify and hold the Company, its affiliates,
and agents, harmless from and against any judgments, fines, costs, or fees
associated with such payments hereunder.


6.           Termination.


(a)           In the event of a material default under this Agreement by either
party, the other party may terminate this Agreement if such default is not cured
within 10 days following delivery of written notice specifying and detailing the
default complained of and demanding its cure.   Notwithstanding the preceding,
in the event of a violation by the Consultant of Section 7, the Company may
terminate this Agreement immediately upon written notice to the Consultant.


(b)           Upon termination of this Agreement, the Company shall reimburse
the Consultant for any reasonable expenses previously incurred for which the
Consultant had not been reimbursed prior to the effective date of termination,
provided that the requirements of Section 4(c) have been satisfied.  Any and all
other rights granted to the Consultant under this Agreement shall terminate as
of the date of such termination.


(c)           In the event of termination of this Agreement, all fees and
reimbursable expenses earned and incurred by Consultant up to the date of
termination shall continue to remain due and survive any such termination.  If
any termination shall occur during a month then and in such an event, fees shall
be ratably apportioned according to the amount of days prior to the termination
date.


7.           Non-Disclosure of Confidential Information.


(a)           Confidential Information.  Confidential Information includes, but
is not limited to, trade secrets as defined by the common law and statutes in
New York or any future New York statute, processes, policies, procedures,
techniques including recruiting techniques, designs, drawings, know-how,
show-how, technical information, specifications, computer software and source
code, information and data relating to the development, research, testing,
costs, marketing and uses of the Company’s products and services, the Company’s
budgets and strategic plans, and the identity and special needs of customers,
databases, data, all technology relating to the Company’s businesses, systems,
methods of operation, customer lists, customer information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of the Company, names, home addresses
and all telephone numbers and e-mail addresses of the Company’s employees,
former employees, clients and former clients. In addition, Confidential
Information also includes the identity of customers and the identity of and
telephone numbers, e-mail addresses and other addresses of employees or agents
of customers who are the persons with whom the Company’s employees and agents
communicate in the ordinary course of business.  For purposes of this Agreement,
the following will not constitute Confidential Information (i) information which
is or subsequently becomes generally available to the public through no act or
omission of the Consultant, (ii) information set forth in the written records of
the Consultant prior to disclosure to the Consultant by or on behalf of the
Company, which information is given to the Company in writing as of or prior to
the date of this Agreement, and (iii) information which is lawfully obtained by
the Consultant in writing from a third party (excluding any affiliates of the
Consultant) who was legally entitled to disclose the information.
 
 
3

--------------------------------------------------------------------------------

 


(b)           Legitimate Business Interests.  The Consultant recognizes that the
Company has legitimate business interests to protect and as a consequence, the
Consultant agrees to the restrictions contained in this Agreement because they
further the Company’s legitimate business interests.  These legitimate business
interests include, but are not limited to (i) trade secrets and valuable
confidential business or professional information that otherwise does not
qualify as trade secrets, including all Confidential Information; (ii)
substantial relationships with specific prospective or existing customers or
clients; (iii) customer goodwill associated with the Company’s business; and
(iv) specialized training relating to the Company’s business, technology,
methods and procedures.


(c)           Confidentiality.  The Confidential Information shall be held by
the Consultant in the strictest confidence and shall not, without the prior
written consent of the Company, be disclosed to any person other than in
connection with the Consultant’s Services to the Company.  The Consultant
further acknowledges that such Confidential Information as is acquired and used
by the Company is a special, valuable and unique asset.  The Consultant shall
exercise all due and diligence precautions to protect the integrity of the
Company’s Confidential Information and to keep it confidential whether it is in
written form, on electronic media or oral.  The Consultant shall not copy any
Confidential Information except to the extent necessary to perform its Services
hereunder nor remove any Confidential Information or copies thereof from the
Company’s premises except to the extent necessary to provide its Services and
then only with the authorization of an officer of the Company.  All records,
files, materials and other Confidential Information obtained by the Consultant
in the course of its Services to the Company are confidential and proprietary
and shall remain the exclusive property of the Company or its customers, as the
case may be.  The Consultant shall not, except in connection with and as
required by its performance of the Services under this Agreement, for any reason
use for his own benefit or the benefit of any person or entity with which he may
be associated or disclose any such Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior written consent of an officer of the Company.


(d)           Non-Disparagement.  The Parties will not directly or indirectly
disparage or criticize the other nor hold the other up to public ridicule or
scorn.  Neither Party shall issue any public statements or press release
concerning this Agreement or the Parties relationship without the other Party’s
prior approval.


(e)           Affiliates.  References to the Company in this Section 7 shall
include the Company and its affiliates.


8.           Equitable Relief.  The Company and the Consultant recognize that
the Services to be rendered under this Agreement by the Consultant are special,
unique and of extraordinary character, and that in the event of the breach by
the Consultant of the terms and conditions of this Agreement or if the
Consultant shall cease to provide the Services to the Company for any reason and
take any action in violation of Section 7, the Company shall be entitled to
institute and prosecute proceedings in any court of competent jurisdiction to
enjoin the Consultant from breaching the provisions of Section 7.  In such
action, the Company shall not be required to plead or prove irreparable harm or
lack of an adequate remedy at law or post a bond or any security.


9.           Survival.  Sections 7, 8 and 12 through 19 shall survive
termination of this Agreement.


10.         Assignability.  The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company.  This Agreement may not be assigned or alienated without
the prior written consent of the other party and any attempt to do so shall be
void.


11.         Severability. If any provision of this Agreement otherwise is deemed
to be invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the parties to the other.  The remaining provisions of this Agreement
shall be valid and binding and of like effect as though such provisions were not
included. If any restriction set forth in this Agreement is deemed unreasonable
in scope, it is the parties’ intent that it shall be construed in such a manner
as to impose only those restrictions that are reasonable in light of the
circumstances and as are necessary to assure the Company the benefits of this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 


12.         Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar overnight delivery, as follows:
 
 

If to the Company:
Aspen Group, Inc.
224 W. 30th Street, Suite 604
New York, NY 10001
Attention: Michael Mathews, CEO
Email: michael.mathews@aspen.edu
   
With a copy to:
Nason, Yeager, Gerson, White & Lioce, P.A.
1645 Palm Beach Lakes Blvd., Suite 1200
West Palm Beach, FL 33401
Attention: Michael D. Harris, Esq.
Email: mharris@nasonyeager.com
    If to the Recipient:
GT Marketing Group, LLC
Brad Powers
45 Broadway, Suite 2230,
New York, N.Y. 10006
    With a copy to: George Cacoulidis, Esq.
590 Madison Avenue, 21st Floor
New York, N.Y. 10022

 
Or to such other address a either of them, by notice to the other may designate
from time to time.  Time shall be counted to, or from, as the case may be, the
delivery in person or by mailing.


13.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual, facsimile or pdf signature.
 
 
5

--------------------------------------------------------------------------------

 


14.         Attorney’s Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to a reasonable attorney’s fee, costs and expenses.


15.         Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, and the obligations provided therein or performance
shall be governed or interpreted according to the internal laws of the State of
New York without regard to choice of law considerations.


16.         Exclusive Jurisdiction and Venue. Any action brought by either party
against the other concerning the transactions contemplated by or arising under
this Agreement shall be brought only in the state or federal courts of New York
and venue shall be in New York County or appropriate federal district and
division.  The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens.


17.         Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against whom enforcement or the change, waiver discharge or termination
is sought.


18.         Additional Documents.  The parties hereto shall execute such
additional instruments as may be reasonably required by their counsel in order
to carry out the purpose and intent of this Agreement and to fulfill the
obligations of the parties hereunder.


19.         Section and Paragraph Headings.  The section and paragraph headings
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.




[Signature Page to Follow]
 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
as of the date written above.
 

   
COMPANY:
             
ASPEN GROUP, INC.
                By: /s/ Michael Mathews  
(Print)
      Michael Mathews, Chief Executive Officer                                
(Print)
         

 

   
CONSULTANT:
                                By: /s/ Brad Powers   
(Print)
      Brad Powers                                
(Print)
         

 
7

--------------------------------------------------------------------------------